 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BARRY LOUIS LAMON,                                 No. 2:18-cv-2218 TLN CKD P
12                        Plaintiff,
13            v.                                         ORDER AND
14    KATHLEEN ALLISON, et al.,                          FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se, in forma pauperis and seeking relief

18   pursuant to 42 U.S.C. § 1983.

19      I.         Background

20      Plaintiff commenced this action on August 15, 2018 with the filing of his complaint. On

21   January 9, 2019, the court screened the complaint, and dismissed it with leave to amend. On

22   March 25, 2019 plaintiff filed an amended complaint; on September 30, 2019, the court dismissed

23   plaintiff’s amended complaint with leave to amend within 30 days. Plaintiff was specifically

24   informed that his failure “in any material respect to follow the directions given to him in the

25   court’s January 9, 2019 order with respect to the drafting of his second amended complaint will

26   result in a recommendation that this action be dismissed.” In response to that order, plaintiff filed

27   what was construed by the district judge assigned to this case to be a motion for reconsideration.

28   ECF No. 22. On October 31, 2019, the district court judge denied the motion and granted
                                                        1
 1   plaintiff 21 days within which to file “a second amended complaint in accordance with the

 2   September 30, 2019 order . . .” ECF No. 25.

 3      Plaintiff failed to file a second amended complaint within the specified time frame.

 4   Therefore, on January 29, 2020, the court recommended that this action be dismissed. The next

 5   day the court received a second amended complaint and a motion for leave to amend.

 6            In addition, on February 14, 2020, plaintiff filed objections to the recommendation that

 7   this action be dismissed. Plaintiff indicates that he never received a copy of the district court

 8   judge’s October 31, 2019 order so he was not aware there was a deadline established as to the

 9   filing of the second amended complaint.

10            Good cause appearing, the court will vacate the recommendation that this action be

11   dismissed, and plaintiff’s motion for leave to amend will be denied as unnecessary as plaintiff

12   was given leave to amend by this court and the district court.

13      II.      Screening of Plaintiff’s Second Amended Complaint

14            As plaintiff knows, the court is required to screen complaints brought by prisoners seeking

15   relief against a governmental entity or officer or employee of a governmental entity, 28 U.S.C. §

16   1915A(a). Further, as plaintiff was informed in the court’s January 9, 2019 screening order

17   regarding his original complaint, under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a

18   complaint must contain, among other things, “a short and plain statement of the claim showing

19   that the pleader is entitled to relief.” In considering plaintiff’s original complaint, the court found

20   the original complaint was too long for purposes of Rule 8(a)(2):
21                   Plaintiff’s complaint is 24 pages and would be significantly longer if
                     plaintiff used normal spacing and font size. Also, much of the
22                   information included in the complaint is not relevant to stating a claim
                     upon which relief can be granted and many of the assertions of
23                   violations of various rights are not supported by sufficient allegations
                     of fact. With respect to several of the defendants, including the Director
24                   of CDCR and others in management, plaintiff fails to make any
                     allegations suggesting personal participation in any of the deprivations
25                   alleged. Liability in a 42 U.S.C. §1983 case “arises only upon a
                     showing of personal participation by the defendant.” Taylor v. List, 880
26                   F.2d 1040, 1045 (9th Cir. 1989). “There is no respondeat superior
                     liability under section 1983.” Id.
27
                     In light of the foregoing, plaintiff’s complaint does not resemble
28                   anything “short and plain” and must be dismissed.
                                                        2
 1           Plaintiff filed his first amended complaint on March 25, 2019. While this complaint was

 2   fewer than 20 pages, plaintiff again failed to adhere to the applicable rules concerning joinder of

 3   defendants:

 4                   The complaint contains several pages of vague and conclusory
                     allegations and information otherwise not relevant to stating an
 5                   actionable claim. Also, plaintiff names approximately 35 defendants
                     and 10 “doe” defendants all of whom were allegedly “acting in concert”
 6                   with one another without identifying any facts suggesting as much.
                     Vague allegations concerning conspiracy do not satisfy court rules
 7                   regarding joinder of claims. Furthermore, a claim upon which the court
                     can grant relief must have facial plausibility. Bell Atlantic v. Twombly,
 8                   550 U.S. 544, 570 (2007).
 9           Plaintiff was again advised of the parameters of a proper complaint when the court

10   screened his amended complaint on September 30, 2019. At that time plaintiff was informed:

11                    [T]he amended complaint must comply with Rule 8 of the Federal
                     Rules of Civil Procedure. To that end, the amended complaint may not
12                   exceed 20 pages and must be written with normal spacing and font size.
13                   Also, plaintiff may bring as many claims as he likes against a particular
                     defendant in his amended complaint. Fed. R. Civ. P. 18(a). But, claims
14                   brought against other defendants must arise “out of the same
                     transaction, occurrence, or series of transactions or occurrences” as a
15                   claim against the first defendant. Fed R. Civ. P. 20(a)(2).
16           Plaintiff’s first amended complaint was dismissed and plaintiff was given one final

17   opportunity to amend. Plaintiff was specifically warned “[i]f plaintiff fails in any material respect to

18   follow the directions given to him in the court’s January 9, 2019 order as to the contents of his

19   pleadings, the court will recommend that this matter be dismissed for failure to follow court rules

20   under Federal Rule of Civil Procedure 41(b).”

21           Plaintiff has now filed a second amended complaint. ECF No. 30. Inexplicably, this

22   amended complaint is 31 pages long. Further, plaintiff names approximately 50 defendants from

23   six separate prisons and points to events spanning 4 years. No aspect of the second amended

24   complaint is “short and plain”; plaintiff points to alleged acts of alleged malfeasance generally

25   too vague to amount to anything actionable and too numerous to count, but probably in the

26   neighborhood of 100, including at least ten defendants at three different prisons (at times
27   conspiring with inmates) to hide harmful drugs in plaintiff’s food. According to plaintiff, all of

28   the acts alleged are bound together as a conspiracy to, among other things, “expropriate” his
                                                          3
 1   personal property and punish him for filing lawsuits and grievances.

 2          Plaintiff has been given specific instructions regarding the requirement that he submit

 3   pleadings which comply with Rule 8(a)(2) of the Federal Rules of Civil Procedure and rules

 4   concerning proper joinder of defendants, and plaintiff has chosen to submit pleadings which

 5   blatantly do not comply. Accordingly, the court is left with no reasonable alternative except to, as

 6   the court warned it would do on September 30, 2019, recommend that this action be dismissed for

 7   plaintiff’s failure to follow court orders pursuant to Federal Rule of Civil Procedure 41(b). The

 8   court will recommend that dismissal be without prejudice so plaintiff may initiate another action,

 9   or actions, asserting claims presented in his second amended complaint and which might survive

10   screening if plaintiff follows the directions given to him in this action.

11          Finally, on January 31, 2020, plaintiff filed a motion seeking a temporary retraining order

12   or a preliminary injunction. In light of the foregoing, and because plaintiff does not identify the

13   relief sought in his motion, the court will recommend that motion be denied.

14          In accordance with the above, IT IS HEREBY ORDERED that:

15          1. The Clerk of the Court is directed to serve a copy of the district’s court’s October 31,

16   2019 order (ECF No. 25) upon plaintiff.

17          2. The court’s January 29, 2020 findings and recommendations are vacated.

18          3. Plaintiff’s motion for leave to file a second amended complaint (ECF No. 29) is denied

19   as unnecessary.

20          IT IS HEREBY RECOMMENDED that:
21          1. This action be dismissed without prejudice for failure to follow court orders under Rule

22   41(b) of the Federal Rules of Civil Procedure; and

23          2. Plaintiff’s motion for a temporary retraining order and preliminary injunction (ECF.

24   No. 31) be denied.

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after
27   being served with these findings and recommendations, plaintiff may file written objections with

28   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and
                                                         4
 1   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 2   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 3   1991).

 4   Dated: February 21, 2020
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   1
     lamo2218.frs
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       5
